Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This Office Action is in response to the amendment filed 03/15/2022. Claims 12 and 14-17 are pending. Currently no claims are in condition for allowance.
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 12 and 14-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over CHEN et al. (US 2021/0153162) in view of LG Electronics R1- 1713125 (IDS) and Ly et al. (US 2019/0089474).
Regarding claims 12 and 15, CHEN discloses a terminal (UE 110; Figs. 1 and 27) comprising: 
a receiver (radio RF module 2730) that receives master information blocks including an information indicating a configuration of a control resource set (indication that include CORESET configuration may be carried in a paging control channel related configuration in an MIB from BS 120 to the UE 110 [0077]); and 
a processor (processing circuitry 2710 coupled to RF module 2730) that controls reception of a downlink control channel, based on the information and a subcarrier spacing (Figs. 6-8 illustrate: the SS block configurations 601-606 corresponding to different combination of subcarrier spacing [0060]) applied to transmission of a synchronization signal (SS) block (during a paging reception process, the UE can simultaneously receive the SS block [0043; 0101]).  CHEN does not expressly disclose wherein the processor assumes that the information has a bit length of 4 bits irrespective of different values of the subcarrier spacing among a plurality of candidate values.
LG teaches RMSI delivery and CORESET configuration. More specifically, LG teaches that NE supports for SCSs [i.e., 15, 30, 12 and 240 kHz] for SS/PBCH block transmission. For example, when SCS of 240 kHz is applied for SS block transmission at above 6 GHz frequency range, SCS change is necessity for data transmission, be souse the subcarrier spacing of 240 kHz is not defined for data transmission. So, if RAN1 allows to change SCS for data transmission, indication of 1 bit can be defined in PBCH contents. Fore example, the indication bit can be interpreted as [15, 30 kHz] or [60, 120 kHz]; see, page 2, Proposal. 
Ly teaches synchronization signal block and control resource set multiplexing. More specifically, Ly teaches that indication of multi-bit be defined in PBCH, such as two-bit indicator, a three-bit indicator, a four-bit indicator, or using some other number of bits [0071].
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claim limitation to modify CHEN with the teaching of LG and Ly in order to allow a UE to identify an appropriate resources to monitor to receive from a base station [Ly: 0005].

Regarding claim 16, CHEN discloses a base station (BS 120: Figs. 1 and 27) comprising: 
a transmitter (radio RF module 2730) that transmits master information blocks including an information indicating a configuration of a control resource set (indication that include CORESET configuration may be carried in a paging control channel related configuration in an MIB from BS 120 to the UE 110 [0077]); and 
38557602Application No. 16/645,406Docket No.: 17786-845001a processor (processing circuitry 2710 coupled to RF module 2730) that controls transmission of a downlink control channel, based on the information and a subcarrier spacing (Figs. 6-8 illustrate: the SS block configurations 601-606 corresponding to different combination of subcarrier spacing [0060]) applied to transmission of a synchronization signal (SS) block (during a paging reception process, the UE can simultaneously receive the SS block [0043; 0101]).  CHEN does not expressly disclose wherein the processor assumes that the information has a bit length of 4 bits irrespective of different values of the subcarrier spacing among a plurality of candidate values.
LG teaches RMSI delivery and CORESET configuration. More specifically, LG teaches that NE supports for SCSs [i.e., 15, 30, 12 and 240 kHz] for SS/PBCH block transmission. For example, when SCS of 240 kHz is applied for SS block transmission at above 6 GHz frequency range, SCS change is necessity for data transmission, be souse the subcarrier spacing of 240 kHz is not defined for data transmission. So, if RAN1 allows to change SCS for data transmission, indication of 1 bit can be defined in PBCH contents. For example, the indication bit can be interpreted as [15, 30 kHz] or [60, 120 kHz]; see, page 2, Proposal. 
Ly teaches synchronization signal block and control resource set multiplexing. More specifically, Ly teaches that indication of multi-bit be defined in PBCH, such as two-bit indicator, a three-bit indicator, a four-bit indicator, or using some other number of bits [0071].
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claim limitation to modify CHEN with the teaching of LG and Ly in order to allow a UE to identify an appropriate resources to monitor to receive from a base station [Ly: 0005].
Regarding claim 17, CHEN discloses a system comprising a base station and a terminal (BS 120 and UE 110; Figs. 1 and 27), wherein the base station comprises: 
a transmitter (radio RF module 2730) that transmits master information blocks including an information indicating a configuration of a control resource set (indication that include CORESET configuration may be carried in a paging control channel related configuration in an MIB from BS 120 to the UE 110 [0077]); and
 a processor (processing circuitry 2710 coupled to RF module 2730) of the base station that controls transmission of a downlink control channel, based on the information and a subcarrier spacing (Figs. 6-8 illustrate: the SS block configurations 601-606 corresponding to different combination of subcarrier spacing [0060]) applied to transmission of a synchronization signal (SS) block (the BS 120 transmits SS block and paging to the UE 110 [0077]; during a paging reception process, the UE can simultaneously receive the SS block [0043; 0101]), and 
the terminal (UE 110) comprises: 
a receiver (radio RF module 2730) that receives the master information blocks (indication that include CORESET configuration may be carried in a paging control channel related configuration in an MIB from BS 120 to the UE 110 [0077]); and 
a processor (processing circuitry 2710 coupled to RF module 2730) of the terminal that controls reception of the downlink control channel, based on the information and the subcarrier spacing (during a paging reception process, the UE can simultaneously receive the SS block [0043; 0101]).  CHEN does not expressly disclose wherein the processor assumes that the information has a bit length of 4 bits irrespective of different values of the subcarrier spacing among a plurality of candidate values.
LG teaches RMSI delivery and CORESET configuration. More specifically, LG teaches that NE supports for SCSs [i.e., 15, 30, 12 and 240 kHz] for SS/PBCH block transmission. For example, when SCS of 240 kHz is applied for SS block transmission at above 6 GHz frequency range, SCS change is necessity for data transmission, be souse the subcarrier spacing of 240 kHz is not defined for data transmission. So, if RAN1 allows to change SCS for data transmission, indication of 1 bit can be defined in PBCH contents. For example, the indication bit can be interpreted as [15, 30 kHz] or [60, 120 kHz]; see, page 2, Proposal. 
Ly teaches synchronization signal block and control resource set multiplexing. More specifically, Ly teaches that indication of multi-bit be defined in PBCH, such as two-bit indicator, a three-bit indicator, a four-bit indicator, or using some other number of bits [0071].
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claim limitation to modify CHEN with the teaching of LG and Ly in order to allow a UE to identify an appropriate resources to monitor to receive from a base station [Ly: 0005].

Regarding claim 14, CHEN discloses wherein the processor determines, based on an index of the SS block, a start symbol of the control resource set (Fig. 5 shows a table 500 including example SS block configuration within a 5 ms half frame time window. For example, in case A with 15 kHz subcarrier spacing, the first symbols of the candidate SS blocks have symbol indexes of {2, 8} + 14N [0056-0057).  
Response to Arguments
Applicant’s arguments with respect to claim(s) 12 and 14-17 have been considered but are moot because the new ground of rejection does not rely on some reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's submission of an information disclosure statement under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on 01/07/2022 prompted the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABA TSEGAYE whose telephone number is (571)272-3091. The examiner can normally be reached Monday-Friday (8:30-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Phillips can be reached on 571 2723940. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SABA TSEGAYE
Primary Examiner
Art Unit 2467



/SABA TSEGAYE/Examiner, Art Unit 2467                                                                                                                                                                                                        June 21, 2022